OPINION OF THE COURT
On summary consideration, judgment affirmed, with costs, for the reasons stated in the opinion by Justice Leonard A. Weiss at the Appellate Division (82 AD2d 625), based on the bare record before us.
Concur: Chief Judge Cooke and Judges Jasen, Gabrielli, Jones and Wachtler. Judges Fuchsberg and Meyer *863dissent in part and vote to modify by reducing the punishment imposed to censure for the reasons stated in the concurring in part and dissenting in part opinion by former Justice J. Clarence Herlihy at the Appellate Division (82 AD2d 625, 627-628).